PELHAM, J.
This is an appeal from a judgment rendered in the circuit court of Lauderdale on June 1.7, 1910, on which day the appellant, the defendant in the court below, prayed for and obtained an appeal to the Supreme Court of Alabama. The case was duly and regularly transferred to this court by the Supreme Court.
The record fails to show that any citation or notice of appeal was ever issued or served upon the adverse *577party, as required by law.—Code 1907, § 28881. There is no appearance entered in the Supreme Court or in this court by the appellee, except specially for the purpose of making a motion to dismiss the appeal on this ground. For failure to issue and have served a citation of appeal, the case must be dismissed.— Williams v. Harper, 95 Ala. 610, 10 South. 327; Harris v. Harris, 41 Ala. 364.
The appeal is dismissed.